      Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 1 of 17




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,              NO. 3:15-CR-155

            v.                         (MARIANI, J.)
                                       (SAPORITO, M.J.)
DENNIS LANGLEY, JR.,

            Defendant.


                           MEMORANDUM
     This matter is before the court on the motion for release pending

sentencing (Doc. 97) filed by the defendant, Dennis Langley, Jr.

     Langley, who is currently awaiting sentencing, seeks his release

from custody pending sentencing based on prison conditions at the

Lackawanna County Prison (LCP) and the inherent risk posed by his

being confined in close quarters to a large number of other inmates

during the COVID-19 global pandemic. In his motion, Langley has

certified that the assigned assistant United States attorney does not

concur in his motion. (Doc. 97-1). Defense counsel filed a notice indicating

that the parties have been unable to resolve the motion. (Doc. 100).

Langley filed a brief in support of his motion (Doc. 98) and the
       Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 2 of 17




government filed a brief in opposition to the defendant’s motion. (Doc.

102). The matter is ripe for a decision.

  I.     Statement of Facts

       A federal grand jury indicted Langley on July 28, 2015, charging

him with one count of possession with intent to distribute 100 grams or

more of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B). On

June 15, 2016, he appeared before the undersigned United States

magistrate judge for an initial appearance and arraignment where he

pled not guilty to the charge. At that time, we scheduled a detention

hearing for June 17, 2016. The detention hearing was subsequently

continued and held on June 21, 2016. At that hearing, we determined

that Langley had failed to present sufficient evidence to rebut the

presumption pursuant to 18 U.S.C. § 3142(e)(3). We determined that

Langley should be detained because there was clear and convincing

evidence that “no condition or combination of conditions of release would

reasonably assure the safety of any other person and the community.”

(Doc. 21). He has remained detained since that time at LCP.

       On June 15, 2018, Langley pleaded guilty to Count 1 of the

Indictment—possession with intent to distribute a controlled substance,



                                     2
      Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 3 of 17




heroin, a Schedule I controlled substance in violation of 21 U.S.C.

§ 841(a)(1)—pursuant to a written plea agreement. (Doc. 54). For this

offense, Langley faces a maximum term of life imprisonment, a

mandatory minimum term of 10 years, a maximum fine of $8,000,000, a

term of supervised release of 8 years to life, plus payment of the costs of

prosecution.

     The presentence report has been completed and disclosed to the

parties. The docket reflects that character letters as to Langley have been

docketed under seal and defense counsel has filed a sentencing

memorandum. (Doc. 86; Doc. 103). In his brief, Langley seeks release

because of the existence of COVID-19 and the alleged adverse conditions

of LCP. (Doc. 98). He also contends that we should reopen the detention

hearing and release him, if only temporarily, due to the health risks

associated with his being confined with a large group in close quarters

during the COVID-19 global pandemic. In addition, Langley argues that

temporary release is warranted to protect his Eighth Amendment rights.

The government contends that Langley’s motion fails to prove

“exceptional reasons” to justify a temporary release. For the reasons

discussed herein, we will deny Langley’s motion.



                                    3
          Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 4 of 17




    II.     Discussion

            a. COVID-19 Global Pandemic

          We are mindful of the unprecedented magnitude of the COVID-19

pandemic and the extremely serious health risks it presents. 1 “COVID-

19 is the infectious disease caused by the novel coronavirus.” United

States v. Roeder, ___ Fed. App’x ___, 2020 WL 1545872, at *1 (3d. Cir.

Apr. 1, 2020) (per curiam). We are also cognizant that the President of

the United States has declared a national emergency and the Governor

of Pennsylvania has declared a state of emergency and issued a stay-at-

home order through June 4, 2020, for the majority of Pennsylvania

counties—including Lackawanna County, where the defendant is

detained at LCP. Further, the Governor has ordered all schools to remain

closed for the remainder of the 2019-2020 academic school year. We also

recognize that public health officials have strenuously encouraged the

public to practice “social distancing,” to hand-wash or sanitize frequently,

and to avoid close contact with others—all of which present challenges in

detention facilities. See Roeder, 2020 WL 1545872, at *2; United States v.


1World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar.
11, 2020), https://www.who.int/emergencies/diseases/novel-coronavirus-
2019/events-as-they-happen.

                                        4
      Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 5 of 17




Martin, No. PWG-19-140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17,

2020).

         b. Conditions of LCP

      Langley states in in his brief that he is housed in a two-person cell,

and that he is permitted to come out for telephone calls for a half an hour,

usually twice per day. Hand soap is bought weekly; he has a working

sink, but no cleaner; his block needed to use a hunger strike to get more

tissues; he cannot retain cleaning supplies in his cell; the telephones are

not cleaned between uses; and contact with counselors, medical staff, and

corrections officers still occurs. (Doc. 98, at 3-4).

      The government proffered in its brief that LCP has reported no

positive COVID-19 cases among its inmate populations and only one

corrections officer has tested positive. All inmates were informed and

placed on lockdown. We further take judicial notice of recent policies and

procedures adopted by LCP to prevent or limit the spread of COVID-19

within the prison. See Shakur v. Costello, 230 Fed. App’x 199, 201 (3d

Cir. 2007) (per curiam) (taking judicial notice of county prison

procedures). Under these new policies and procedures, LCP has

suspended contact visits, regular visitation, and visitation from



                                       5
      Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 6 of 17




volunteers, including religious leaders. It has implemented aggressive

sanitation programs and suspended all programs that utilize “outside”

employees. It has prohibited individuals other than prison and medical

staff to proceed any further than the reception area. It has limited

attorney visits with inmates to meetings through a glass partition in a

lawyer visitation room unless written permission is granted by the

warden or the deputy warden. It has cancelled all conferences and out-

of-county training. It has provided for weekly contact with officials from

the state department of corrections. It has posted educational flyers in

the blocks and in the reception area. It has also implemented body

temperature screening checks for all employees and lawyers as they

enter the facility. United States v. Mendoza, No. 5:20-mj-00011, 2020 WL

1663361, at *3 & n.4 (M.D. Pa. Apr. 3, 2020).

        c. 18 U.S.C. § 3145(c)—Release Pending Sentencing

     Langley seeks release under 18 U.S.C. § 3145(c), contending that

he should be released because of the COVID-19 global pandemic, and that

he is not likely to flee or pose a danger to the safety of any other person

or the community if released.




                                    6
      Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 7 of 17




     Because Langley has pleaded guilty to a serious drug offense, see

18 U.S.C. § 3142(f)(1)(C), his detention in the first instance is governed

by 18 U.S.C. § 3143(a)(2), which provides that such a pre-sentence

defendant be detained unless:

        (A)(i) the judicial officer finds there is a substantial
        likelihood that a motion for acquittal or new trial will be
        granted; or

        (ii) an attorney for the Government has recommended
        that no sentence of imprisonment be imposed on the
        person; and

        (B) the judicial officer finds by clear and convincing
        evidence that the person is not likely to flee or pose a
        danger to any other person or the community.

18 U.S.C. § 3143(a)(2); see also Fed. R. Crim. P. 46(c) (placing burden of

proof on the defendant).

     Langley has proffered no evidence to support a finding that there is

a substantial likelihood that motion for acquittal or new trial will be

granted—indeed, he has pleaded guilty to a serious drug trafficking

offense. See United States v. Leathers, No. 2:19-cr-633 (WJM), 2020 WL

2219853, at *2 (D.N.J. May 7, 2020) (“Because Defendant pleaded guilty,

there is no likelihood—much less a substantial likelihood—that a motion

for acquittal or a new trial will be granted.”). Likewise, Langley has

proffered no evidence that the government will be recommending no

                                    7
      Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 8 of 17




prison time, and in its brief in opposition, the government advises that it

plans to recommend that a sentence of imprisonment be imposed. (Doc.

102, at 14). Moreover, Langley faces a mandatory minimum 10-year

prison sentence due to his criminal history. (Id. at 13). Consequently,

Langley is not eligible for release under § 3143(a)(2).

     Instead, Langley relies on § 3145(c), which provides that: “A person

subject to detention pursuant to section 3143(a)(2) . . . , who meets the

conditions of release set forth in section 3143(a)(1) . . . , may be ordered

released, under appropriate conditions, by the judicial officer, if it is

clearly shown that there are exceptional reasons why such person’s

detention would not be appropriate.” 18 U.S.C. § 3145(c); see also United

States v. Williams, 903 F. Supp. 2d 292, 298–302 (M.D. Pa. 2012) (holding

that a district court possesses discretion to consider a temporary release

pending sentencing under § 3145(c)); United States v. Ortiz, No. 1:18-CR-

00134, 2020 WL 1904478, at *3 (M.D. Pa. Apr. 17, 2020) (endorsing

Williams in the context of COVID-19).

     To qualify for temporary release pending sentencing under

§ 3145(c), a defendant must first satisfy the criteria set forth in

§ 3143(a)(1). That section provides that the person “be detained, unless



                                     8
      Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 9 of 17




the judicial officer finds by clear and convincing evidence that the person

is not likely to flee or pose a danger to the safety of any other person or

the community if released.” 18 U.S.C. § 3143(a)(1); see also Fed. R. Crim.

P. 46(c) (placing burden of proof on the defendant).

     We originally ordered the defendant’s detention on June 21, 2016,

based on findings that the defendant had failed to present sufficient

evidence to rebut the presumption in favor of detention under 18 U.S.C.

§ 3142(e)(3) arising from the maximum penalties associated with the

charged offenses. (Doc. 21.) Specifically, we ordered the defendant

detained pending trial because the court found by clear and convincing

evidence that no condition or combination of conditions would reasonably

assure the safety of any other person and the community. (Id.) In addition

to the statutory presumption, we considered the nature and

circumstances of the charged offense, the weight of the evidence against

the defendant, and the defendant’s history and characteristics. (Id.)

     We note that, having pleaded guilty in the interim, the burden of

proof has now shifted from the government to the defendant. Compare 18

U.S.C. § 3142(f) (imposing burden on government to prove dangerousness

by clear and convincing evidence and flight risk by preponderance of the



                                    9
     Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 10 of 17




evidence) with id. § 3143(a)(1) and Fed. R. Crim. P. 46(c) (imposing

burden on defendant to prove by clear and convincing evidence that he is

not likely to flee or to pose a danger to other persons or the community).

Now, after considering the information presented in the motion papers

and based on the nature of the offense of conviction, the length of the

potential sentence to be imposed, the strong weight of evidence against

the defendant, and the defendant’s history and characteristics, we find

that the defendant has failed to establish, by clear and convincing

evidence, that there is any condition or combination of conditions that

will reasonably assure the court that he is not likely to flee or pose a

danger to the safety of any other person or the community if released.

     Based on the foregoing, we are not obligated to address the

“exceptional reasons” factor in § 3145(c). See Ortiz, 2020 WL 1904478, at

*5. Nevertheless, under the specific facts presented in this case, we find

the health risks posed by the COVID-19 pandemic to this particular

defendant do not constitute “exceptional reasons” justifying his

temporary release from presentence detention.

     In his supporting brief, Langley presents only speculative

arguments that his confinement in the LCP increases the health risks



                                   10
     Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 11 of 17




posed to him by COVID-19. His brief includes a passing reference to his

“age and condition,” but his age poses no special concern—he is 33 years

old—and it does not articulate any underlying health condition that

might subject him to increased health risks if exposed to COVID-19.2

Other than a single guard who appears to have had no contact with the

movant, there have been no confirmed cases of COVID-19 in the LCP.

Moreover, LCP has implemented new policies and procedures to protect

its population as referenced above. There is no evidence that such

measures are, or have been, inadequate. Our court has temporarily

continued all live, in-court proceedings through May 31, 2020, which

should ameliorate a criminal defendant’s concerns about assisting his or

her attorney in the preparation of a defense. Any reason for Langley to

assist his counsel in his defense is further diminished by the fact that the

presentence report in this case has already been completed and

apparently reviewed by counsel, and he is merely awaiting the

scheduling of sentencing. Further, we are confident that LCP will respect

the privileged nature of the communications between attorneys and their


2 In its opposition brief, the government notes that Langley recently
reported “good health” when interviewed by a federal probation officer
for his presentence report. (Doc. 102, at 24.)

                                    11
     Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 12 of 17




inmate-clients, as nothing to the contrary has been alleged or otherwise

brought to our attention.

     In his brief, Langley states that, if released, he will live with his

mother at her house, in the same room he occupied before his arrest in

this case, and his mother would serve as his third-party custodian. We

have no reason to doubt the good intentions of Langley’s mother to act as

his third-party custodian. Nevertheless, we are not inclined to release

him under these circumstances, while he awaits sentencing.

     In the absence of any evidence of a medically diagnosed health

condition that would increase the risk to Langley posed by COVID-19, or

any evidence that LCP is not providing—or is unable to provide—

appropriate medical care, we are not persuaded that Langley should be

released. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(recognizing that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread”). While the court remains sympathetic to Langley’s

subjective concerns regarding the possibility of health complications



                                    12
     Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 13 of 17




caused by the COVID-19 virus, “[s]uch speculation does not constitute a

‘compelling reason’ for temporary release.” United States v. Loveings, Cr.

No. 20-51, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 30, 2020); see also

United States v. Pritchett, No. CR 19-280, 2020 WL 1640280, at *3 (W.D.

Pa. Apr. 2, 2020) (despite being sympathetic to defendant’s medical

conditions, including a diagnosis of asthma, speculation concerning

possible future conditions in jail does not constitute a “compelling reason”

for temporary release.); United States v. Jones, No. 2:19-CR-00249-DWA,

2020 WL 1511221, at *3 (W.D. Pa. Mar. 29, 2020) (holding that, while the

defendant suffered from hypertension, sleep apnea, and asthma, and it

is true that individuals with respiratory issues are at higher risk for

COVID-19, his present health conditions were not sufficient to establish

a compelling reason for release in light of the danger to the community

posed by his release and the efforts undertaken at the jail to combat the

spread of the virus) (citing United States v. Davis, No. 19-1604, 2020 U.S.

App. LEXIS 9987 (3d Cir. Mar. 20, 2020)).

     The mere presence of the virus, even in the detention setting, does

not automatically translate to the release of a person accused. United

States v. Williams, No. PWG-19-8, 2020 WL 1643662, at *2 (D. Md. Apr.



                                    13
     Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 14 of 17




2, 2020) (denying defendant’s motion even where at least five inmates

had tested positive for COVID-19 and defendant suffered from allergies

and asthma); United States v. Bilbrough, No. TDC-20-0033, 2020 WL

1694362 (D. Md. Apr. 7, 2020) (affirming magistrate judge’s denial of

motion by defendant who suffered from diabetes); United States v.

Williams, No. PWG-13-544, 2020 WL 1434130 (D. Md. Mar. 24, 2020)

(denying a 67-year-old defendant’s motion); United States v. Penaloza,

No. TDC 19-238, 2020 WL 1555064 (D. Md. Apr. 1, 2020) (denying motion

of defendant who suffered from a heart murmur); United States v.

Jefferson, No. CCB-19-487, 2020 WL 1332011 (D. Md. Mar. 23, 2020)

(denying motion of asthmatic defendant). Thus, we are left to speculate

whether Langley’s continued incarceration would likely increase his risk

of harm.

        d. Eighth Amendment Rights

     The defendant contends that his continued confinement during the

potential exposure to COVID-19 constitutes a violation of the Eighth

Amendment prohibition of cruel and unusual punishment. (Doc. 98, at

11–13). Langley relies upon Helling v. McKinney, 509 U.S. 25, 28 (1993),

a federal civil rights action where a non-smoking inmate was assigned to



                                   14
     Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 15 of 17




a cell with a smoker, and despite that he had not yet suffered harm, the

Supreme Court held that he had stated a cause of action under the Eighth

Amendment because his exposure to tobacco smoke posed an

unreasonable risk of serious damage to his future health. In response,

the government argues that Langley, a pretrial detainee, cannot

challenge his custody or the conditions of his confinement under the

Eighth Amendment. (Doc. 103, at 40 (citing Hubbard v. Taylor, 399 F.3d

150, 164, 166 (3d Cir. 2005), Bell v. Wolfish, 441 U.S. 520, 535 (1979), and

Kost v. Kozakiewicz, 1 F.3d 179, 188 (3d Cir. 1993)).) The government is

correct that the Eighth Amendment is inapposite here, but the substance

of this argument by the defendant properly sounds in the Fifth

Amendment’s due process clause and should be considered on its merits.

See Putman v. Gerloff, 701 F.2d 63, 64 & n.2 (8th Cir. 1983) (treating

counseled pretrial detainee’s Eighth Amendment claim as a due process

claim instead).

     A federal pretrial detainee’s constitutional rights flow from the due

process clause of the Fifth Amendment. Bell v. Wolfish, 441 U.S. 520, 535

(1979); United States v. Cook, No. 3:16-CR-00312, 2020 WL 1939612, at

*5 (M.D. Pa. Apr. 22, 2020). “Under Bell, a ‘particular measure amounts



                                    15
      Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 16 of 17




to punishment when there is a showing of express intent to punish on the

part of detention facility officials, when the restriction or condition is not

rationally related to a legitimate non-punitive government purpose, or

when the restriction is excessive in light of that purpose.’” Bistrian v.

Levi, 696 F.3d 352, 373 (3d Cir. 2012). “Absent a showing of an expressed

intent to punish on the part of the detention facility officials, . . . if a

particular condition or restriction of pretrial detention is reasonably

related to a legitimate governmental objective, it does not, without more,

amount to ‘punishment.’” Bell, 441 U.S. at 538–39; Cook, 2020 WL

1939612, at *5. Moreover, we note that several federal district courts

have recently rejected similar Fifth Amendment challenges to pre-trial

or pre-sentencing detention based on COVID-19. See United States v.

Stevens, No. 19-350-02, 2020 WL 1888968, at *5 (E.D. Pa. Apr. 16, 2020)

(collecting cases).

      Like the defendant in Cook, Langley does not make a forceful claim

that his due process rights have been violated. He has not been able to

demonstrate that that LCP is unable or unwilling to take the necessary

precautions to prevent or limit the spread of COVID-19 within the prison.

Rather, the evidence shows that LCP is implementing the procedures



                                     16
      Case 3:15-cr-00155-RDM Document 104 Filed 05/21/20 Page 17 of 17




recommended by the CDC, and thus far, those measures have been

successful in mitigating and controlling the spread of the virus.

      However, mindful of the rapidly evolving conditions in prisons

throughout the nation as well as the COVID-19 pandemic, we will

entertain a renewed request for release if at some point in the future it

becomes clear that there are compelling reasons to justify the defendant’s

release. United States v. Sanchez, No. 1:19-cr-00152, 2020 WL 1814159

*7 (M.D. Pa. Apr. 9, 2020) (citing United States v. Lee, No 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020)).

   III. Conclusion

      For the reasons set forth above, Langley has failed to establish by

clear and convincing evidence that he is not likely to flee or pose a danger

to the safety of any other person or the community if released, and he has

failed to establish exceptional reasons why his continued detention until

sentencing is not appropriate. Therefore, his motion (Doc. 97) is denied.

      An appropriate order follows.



                                   s/Joseph F. Saporito, Jr.
                                   JOSEPH F. SAPORITO, JR.
                                   U.S. Magistrate Judge
Dated: May 21, 2020


                                     17
